Exhibit 10.02

 

 

 

5-YEAR TERM CREDIT AGREEMENT

 

dated as of July 1, 2005

 

among

 

VALERO LOGISTICS OPERATIONS, L.P.

 

VALERO L.P.

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

BARCLAYS BANK PLC,

as Syndication Agent

 

and

 

MIZUHO CORPORATE BANK (USA),

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC,

THE BANK OF NOVA SCOTIA,

 

and

 

SUNTRUST BANK,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC. AND BARCLAYS CAPITAL

as Joint Bookrunners and Co-Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

 

 

 

Section 1.01.

Defined Terms

 

Section 1.02.

Classification of Loans and Borrowings

 

Section 1.03.

Terms Generally

 

Section 1.04.

Accounting Terms; GAAP

 

 

 

 

ARTICLE II

 

The Credits

 

 

 

 

Section 2.01.

Commitments

 

Section 2.02.

Loans and Borrowings

 

Section 2.03.

Requests for Borrowings

 

Section 2.04.

Funding of Borrowings

 

Section 2.05.

Interest Elections

 

Section 2.06.

Termination of Commitments

 

Section 2.07.

Repayment of Loans; Evidence of Debt

 

Section 2.08.

Prepayment of Loans

 

Section 2.09.

Fees

 

Section 2.10.

Interest

 

Section 2.11.

Alternate Rate of Interest

 

Section 2.12.

Increased Costs

 

Section 2.13. [a05-13709_1ex10d02.htm#Section2_13__013939]

Break Funding Payments [a05-13709_1ex10d02.htm#Section2_13__013939]

 

Section 2.14. [a05-13709_1ex10d02.htm#Section2_14__013941]

Taxes [a05-13709_1ex10d02.htm#Section2_14__013941]

 

Section 2.15. [a05-13709_1ex10d02.htm#Section2_15__013944]

Payments Generally; Pro Rata Treatment; Sharing of Set-offs
[a05-13709_1ex10d02.htm#Section2_15__013944]

 

Section 2.16. [a05-13709_1ex10d02.htm#Section2_16__013948]

Mitigation Obligations; Replacement of Lenders
[a05-13709_1ex10d02.htm#Section2_16__013948]

 

 

 

 

ARTICLE III [a05-13709_1ex10d02.htm#ArticleiiiRepresentationsAndWarra_012940]

 

Representations and Warranties
[a05-13709_1ex10d02.htm#ArticleiiiRepresentationsAndWarra_012940]

 

 

 

 

Section 3.01. [a05-13709_1ex10d02.htm#Section3_01__014000]

Organization; Powers [a05-13709_1ex10d02.htm#Section3_01__014000]

 

Section 3.02. [a05-13709_1ex10d02.htm#Section3_02__013959]

Authorization; Enforceability [a05-13709_1ex10d02.htm#Section3_02__013959]

 

Section 3.03. [a05-13709_1ex10d02.htm#Section3_03__013957]

Governmental Approvals; No Conflicts
[a05-13709_1ex10d02.htm#Section3_03__013957]

 

Section 3.04. [a05-13709_1ex10d02.htm#Section3_04__014011]

Financial Condition; No Material Adverse Change
[a05-13709_1ex10d02.htm#Section3_04__014011]

 

Section 3.05. [a05-13709_1ex10d02.htm#Section3_05__014018]

Properties [a05-13709_1ex10d02.htm#Section3_05__014018]

 

Section 3.06. [a05-13709_1ex10d02.htm#Section3_06__014020]

Litigation and Environmental Matters
[a05-13709_1ex10d02.htm#Section3_06__014020]

 

Section 3.07. [a05-13709_1ex10d02.htm#Section3_07__014026]

Compliance with Laws and Agreements [a05-13709_1ex10d02.htm#Section3_07__014026]

 

Section 3.08. [a05-13709_1ex10d02.htm#Section3_08__014028]

Investment and Holding Company Status
[a05-13709_1ex10d02.htm#Section3_08__014028]

 

Section 3.09. [a05-13709_1ex10d02.htm#Section3_09__014030]

Taxes [a05-13709_1ex10d02.htm#Section3_09__014030]

 

Section 3.10. [a05-13709_1ex10d02.htm#Section3_10__014032]

ERISA [a05-13709_1ex10d02.htm#Section3_10__014032]

 

Section 3.11. [a05-13709_1ex10d02.htm#Section3_11__014035]

Disclosure [a05-13709_1ex10d02.htm#Section3_11__014035]

 

Section 3.12. [a05-13709_1ex10d02.htm#Section3_12__014041]

Investments and Guarantees [a05-13709_1ex10d02.htm#Section3_12__014041]

 

Section 3.13. [a05-13709_1ex10d02.htm#Section3_13__014044]

Casualties; Taking of Property [a05-13709_1ex10d02.htm#Section3_13__014044]

 

 

--------------------------------------------------------------------------------


 

ARTICLE IV [a05-13709_1ex10d02.htm#ArticleivConditions_022754]

 

Conditions [a05-13709_1ex10d02.htm#ArticleivConditions_022754]

 

 

 

 

Section 4.01. [a05-13709_1ex10d02.htm#Section4_01__014051]

Effective Date [a05-13709_1ex10d02.htm#Section4_01__014051]

 

Section 4.02. [a05-13709_1ex10d02.htm#Section4_02__014056]

Each Credit Event [a05-13709_1ex10d02.htm#Section4_02__014056]

 

 

 

 

ARTICLE V [a05-13709_1ex10d02.htm#ArticlevAffirmativeCovenants_013152]

 

Affirmative Covenants
[a05-13709_1ex10d02.htm#ArticlevAffirmativeCovenants_013152]

 

 

 

 

Section 5.01. [a05-13709_1ex10d02.htm#Section5_01__014100]

Financial Statements and Other Information
[a05-13709_1ex10d02.htm#Section5_01__014100]

 

Section 5.02. [a05-13709_1ex10d02.htm#Section5_02__014108]

Notices of Material Events [a05-13709_1ex10d02.htm#Section5_02__014108]

 

Section 5.03. [a05-13709_1ex10d02.htm#Section5_03__014113]

Existence; Conduct of Business [a05-13709_1ex10d02.htm#Section5_03__014113]

 

Section 5.04. [a05-13709_1ex10d02.htm#Section5_04__014114]

Payment of Obligations [a05-13709_1ex10d02.htm#Section5_04__014114]

 

Section 5.05. [a05-13709_1ex10d02.htm#Section5_05__014115]

Maintenance of Properties; Insurance
[a05-13709_1ex10d02.htm#Section5_05__014115]

 

Section 5.06. [a05-13709_1ex10d02.htm#Section5_06__014117]

Books and Records; Inspection Rights
[a05-13709_1ex10d02.htm#Section5_06__014117]

 

Section 5.07. [a05-13709_1ex10d02.htm#Section5_07__014123]

Compliance with Laws [a05-13709_1ex10d02.htm#Section5_07__014123]

 

Section 5.08. [a05-13709_1ex10d02.htm#Section5_08__014125]

Use of Proceeds [a05-13709_1ex10d02.htm#Section5_08__014125]

 

Section 5.09. [a05-13709_1ex10d02.htm#Section5_09__014128]

Environmental Laws [a05-13709_1ex10d02.htm#Section5_09__014128]

 

Section 5.10. [a05-13709_1ex10d02.htm#Section5_10__014134]

Subsidiaries [a05-13709_1ex10d02.htm#Section5_10__014134]

 

 

 

 

ARTICLE VI [a05-13709_1ex10d02.htm#ArticleviNegativeCovenants_013327]

 

Negative Covenants [a05-13709_1ex10d02.htm#ArticleviNegativeCovenants_013327]

 

 

 

 

Section 6.01. [a05-13709_1ex10d02.htm#Section6_01__014139]

Indebtedness [a05-13709_1ex10d02.htm#Section6_01__014139]

 

Section 6.02. [a05-13709_1ex10d02.htm#Section6_02__014148]

Liens [a05-13709_1ex10d02.htm#Section6_02__014148]

 

Section 6.03. [a05-13709_1ex10d02.htm#Section6_03__014153]

Fundamental Changes [a05-13709_1ex10d02.htm#Section6_03__014153]

 

Section 6.04. [a05-13709_1ex10d02.htm#Section6_04__014156]

Investments, Loans, Advances, Guarantees and Acquisitions
[a05-13709_1ex10d02.htm#Section6_04__014156]

 

Section 6.05. [a05-13709_1ex10d02.htm#Section6_05__014200]

Swap Agreements [a05-13709_1ex10d02.htm#Section6_05__014200]

 

Section 6.06. [a05-13709_1ex10d02.htm#Section6_06__014209]

Restricted Payments [a05-13709_1ex10d02.htm#Section6_06__014209]

 

Section 6.07. [a05-13709_1ex10d02.htm#Section6_07__014212]

Transactions with Affiliates [a05-13709_1ex10d02.htm#Section6_07__014212]

 

Section 6.08. [a05-13709_1ex10d02.htm#Section6_08__014215]

Restrictive Agreements [a05-13709_1ex10d02.htm#Section6_08__014215]

 

Section 6.09. [a05-13709_1ex10d02.htm#Section6_09__014218]

Limitation on Modifications of Other Agreements
[a05-13709_1ex10d02.htm#Section6_09__014218]

 

Section 6.10. [a05-13709_1ex10d02.htm#Section6_10__014221]

Creation of Subsidiaries [a05-13709_1ex10d02.htm#Section6_10__014221]

 

Section 6.11. [a05-13709_1ex10d02.htm#Section6_11__014224]

Financial Condition Covenants [a05-13709_1ex10d02.htm#Section6_11__014224]

 

 

 

 

ARTICLE VII [a05-13709_1ex10d02.htm#ArticleviiEventsOfDefault_013500]

 

Events of Default [a05-13709_1ex10d02.htm#ArticleviiEventsOfDefault_013500]

 

 

 

 

ARTICLE VIII [a05-13709_1ex10d02.htm#ArticleviiiMlpGuarantee_013556]

 

MLP Guarantee [a05-13709_1ex10d02.htm#ArticleviiiMlpGuarantee_013556]

 

 

 

 

Section 8.01. [a05-13709_1ex10d02.htm#Section8_01__014233]

MLP Guarantee [a05-13709_1ex10d02.htm#Section8_01__014233]

 

Section 8.02. [a05-13709_1ex10d02.htm#Section8_02__014239]

Subrogation [a05-13709_1ex10d02.htm#Section8_02__014239]

 

Section 8.03. [a05-13709_1ex10d02.htm#Section8_03__014240]

Amendments, etc. with respect to the Borrower Obligations
[a05-13709_1ex10d02.htm#Section8_03__014240]

 

Section 8.04. [a05-13709_1ex10d02.htm#Section8_04__014243]

Guarantee Absolute and Unconditional
[a05-13709_1ex10d02.htm#Section8_04__014243]

 

Section 8.05. [a05-13709_1ex10d02.htm#Section8_05__014247]

Reinstatement [a05-13709_1ex10d02.htm#Section8_05__014247]

 

Section 8.06. [a05-13709_1ex10d02.htm#Section8_06__014248]

Payments [a05-13709_1ex10d02.htm#Section8_06__014248]

 

 

 

 

ARTICLE IX [a05-13709_1ex10d02.htm#ArticleixTheAdministrativeAgent_013651]

 

The Administrative Agent
[a05-13709_1ex10d02.htm#ArticleixTheAdministrativeAgent_013651]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X [a05-13709_1ex10d02.htm#ArticlexMiscellaneous_014411]

 

Miscellaneous [a05-13709_1ex10d02.htm#ArticlexMiscellaneous_014411]

 

 

 

 

Section 10.01. [a05-13709_1ex10d02.htm#Section10_01__014414]

Notices [a05-13709_1ex10d02.htm#Section10_01__014414]

 

Section 10.02. [a05-13709_1ex10d02.htm#Section10_02__014419]

Waivers; Amendments [a05-13709_1ex10d02.htm#Section10_02__014419]

 

Section 10.03. [a05-13709_1ex10d02.htm#Section10_03__022316]

Expenses; Indemnity; Damage Waiver [a05-13709_1ex10d02.htm#Section10_03__022316]

 

Section 10.04. [a05-13709_1ex10d02.htm#Section10_04__022324]

Successors and Assigns [a05-13709_1ex10d02.htm#Section10_04__022324]

 

Section 10.05. [a05-13709_1ex10d02.htm#Section10_05__022334]

Survival [a05-13709_1ex10d02.htm#Section10_05__022334]

 

Section 10.06. [a05-13709_1ex10d02.htm#Section10_06__022336]

Counterparts; Integration; Effectiveness
[a05-13709_1ex10d02.htm#Section10_06__022336]

 

Section 10.07. [a05-13709_1ex10d02.htm#Section10_07__022338]

Severability [a05-13709_1ex10d02.htm#Section10_07__022338]

 

Section 10.08. [a05-13709_1ex10d02.htm#Section10_08__022342]

Right of Setoff [a05-13709_1ex10d02.htm#Section10_08__022342]

 

Section 10.09. [a05-13709_1ex10d02.htm#Section10_09__022346]

Governing Law; Jurisdiction; Consent to Service of Process
[a05-13709_1ex10d02.htm#Section10_09__022346]

 

Section 10.10. [a05-13709_1ex10d02.htm#Section10_10__022349]

WAIVER OF JURY TRIAL [a05-13709_1ex10d02.htm#Section10_10__022349]

 

Section 10.11. [a05-13709_1ex10d02.htm#Section10_11__022351]

Headings [a05-13709_1ex10d02.htm#Section10_11__022351]

 

Section 10.12. [a05-13709_1ex10d02.htm#Section10_12__022353]

Confidentiality [a05-13709_1ex10d02.htm#Section10_12__022353]

 

Section 10.13. [a05-13709_1ex10d02.htm#Section10_13__022356]

Interest Rate Limitation [a05-13709_1ex10d02.htm#Section10_13__022356]

 

Section 10.14. [a05-13709_1ex10d02.htm#Section10_14__022359]

Limitation of Liability [a05-13709_1ex10d02.htm#Section10_14__022359]

 

Section 10.15. [a05-13709_1ex10d02.htm#Section10_15__022401]

USA PATRIOT Act [a05-13709_1ex10d02.htm#Section10_15__022401]

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01 – Commitments

 

Schedule 3.06 – Disclosed Matters

 

Schedule 6.01 – Existing Indebtedness

 

Schedule 6.04 – Existing Investments

 

Schedule 6.07 – Affiliate Agreements

 

Schedule 6.08 – Existing Restrictions

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Opinion of the Borrower’s and the MLP’s Counsel

 

Exhibit C — Form of Subsidiary Guaranty Agreement

 

 

iii

--------------------------------------------------------------------------------


 

5-YEAR TERM CREDIT AGREEMENT dated as of July 1, 2005 among VALERO LOGISTICS
OPERATIONS, L.P., a Delaware limited partnership, VALERO L.P., a Delaware
limited partnership, the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BARCLAYS BANK PLC, as Syndication Agent, and MIZUHO
CORPORATE BANK (USA), ROYAL BANK OF CANADA, THE ROYAL BANK OF SCOTLAND PLC, THE
BANK OF NOVA SCOTIA, and SUNTRUST BANK, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I
Definitions

 

Section 1.01.                             Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Companies” means, collectively, KSL and KPP, and their respective
subsidiaries.

 

“Acquisition” means the mergers of KPP and KSL into Wholly-Owned Subsidiaries of
the MLP pursuant to the terms and conditions of the Acquisition Documents.

 

“Acquisition Documents” means (a) Agreement and Plan of Merger dated as of
October 31, 2004 by and among Valero L.P., Riverwalk Logistics, L.P., Valero GP,
LLC, VLI Sub A LLC and KSL and (b) Agreement and Plan of Merger dated as of
October 31, 2004 by and among Valero L.P., Riverwalk Logistics, L.P., Valero GP,
LLC, VLI Sub B LLC, KPP, and Kaneb Pipe Line Company LLC, in each case, as
amended, modified or supplemented.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this 5-Year Term Credit Agreement, as the same may be amended,
modified. supplemented or restated from time to time in accordance herewith.

 

1

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (a) the Prime Rate in effect on such day and (b)  the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender (a) at any time prior
to the expiration of the Availability Period, the percentage of the total
Commitments represented by such Lender’s Commitment and (b) at any time after
the expiration of the Availability Period, the percentage of the aggregate
Credit Exposures represented by such Lender’s Credit Exposure, giving effect to
any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratings by Moody’s and/or S&P, respectively, applicable on such date to the
Index Debt:

 

Index Debt Ratings:

 

ABR
Spread

 

Eurodollar
Spread

 

 

 

 

 

 

 

Tier 1

 

 

 

 

 

Greater than BBB or Baa2

 

0.00

%

0.500

%

 

 

 

 

 

 

Tier 2

 

 

 

 

 

BBB or Baa2

 

0.00

%

0.625

%

 

 

 

 

 

 

Tier 3

 

 

 

 

 

BBB- or Baa3

 

0.000

%

0.750

%

 

 

 

 

 

 

Tier 4

 

 

 

 

 

BB+ or Ba1

 

0.250

%

1.250

%

 

 

 

 

 

 

Tier 5

 

 

 

 

 

Less than BB+ or Ba1

 

0.500

%

1.500

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 5; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then (a) so long as either or
both such ratings are Investment Grade or better, the Applicable Rate shall be
based on the higher of the two ratings, unless one of the two ratings is two or
more Tiers lower than the other, in which case the Applicable Rate shall be
determined by reference to the Tier next below that of the higher of the

 

2

--------------------------------------------------------------------------------


 

two ratings; and (b) so long as both such ratings are below Investment Grade,
the Applicable Rate shall be based on the lower of the two ratings, unless one
of the two ratings is two or more Tiers lower than the other, in which case the
Applicable Rate shall be determined by reference to the Tier next above that of
the lower of the two ratings and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise.  Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the date that is ten days after the Effective Date
and the date of termination of the Commitments.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Valero Logistics Operations, L.P., a Delaware limited
partnership.

 

3

--------------------------------------------------------------------------------


 

“Borrower Obligations” means the collective reference to all amounts owing by
the Borrower and its Subsidiaries pursuant to this Agreement and the other
Guaranteed Documents, including, without limitation, the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement after the maturity of the Loans and interest accruing
at the then applicable rate provided in this Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Guaranteed Creditors, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Guaranteed Documents, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Guaranteed Creditors that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements).

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means any of the following events:

 

(a)                                  (i) Valero Energy shall cease, indirectly
or directly, to own at least a majority of the issued and outstanding Equity
Interests of, or shall cease to Control, the general partner(s) of the MLP, or
(ii) 100% (and not less than 100%) of the issued and outstanding Equity Interest
of the general partner(s) of the Borrower shall cease to be owned, directly or
indirectly, or the Borrower shall cease to be Controlled, by Valero Energy
and/or the MLP; or

 

(b)                                 100% (and not less than 100%) of the limited
partnership interests of the Borrower shall cease to be owned in the aggregate,
directly or indirectly, by the MLP and/or Valero Energy.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or

 

4

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.12(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Commitments is
$525,000,000.

 

“Common Units” means the common units of limited partner interests in the MLP.

 

“Consolidated Debt Coverage Ratio” means, for any day, the ratio of (a) all
Indebtedness of the MLP and its Subsidiaries, on a consolidated basis, as of the
last day of the then most recent Rolling Period over (b) Consolidated EBITDA for
such Rolling Period.

 

“Consolidated EBITDA” means, without duplication, as to the MLP and its
Subsidiaries, on a consolidated basis for each Rolling Period, the amount equal
to Consolidated Operating Income for such period (a) plus the following to the
extent deducted from Consolidated Operating Income in such period: 
(i) depreciation, amortization and other non-cash charges for such period and
(ii) cash distributions received by the Borrower from Skelly-Belvieu Pipeline
Company, and similar joint ventures, during such period and (b) minus all
non-cash income added to Consolidated Operating Income in such period; provided
that (i) Consolidated EBITDA shall be adjusted from time to time as necessary to
give pro forma effect to permitted acquisitions or Investments (other than Joint
Venture Interests) or sales of property by the MLP and its Subsidiaries and
(ii) Consolidated EBITDA shall be adjusted to take into account pro forma
synergies as a result of the Acquisition in an amount equal to (A) $17,500,000
for the Rolling Period ending on September 30, 2005, (B) $15,000,000 for the
Rolling Period ending on December 31, 2005, (C) $10,000,000 for the Rolling
Period ending on March 31, 2006 and (D) $5,000,000 for the Rolling Period ending
on June 30, 2006.

 

“Consolidated Interest Coverage Ratio” means, for any day, the ratio of
(i) Consolidated EBITDA for the then most recent Rolling Period to
(ii) Consolidated Interest Expense for such Rolling Period.

 

“Consolidated Interest Expense” means, for any Rolling Period, total interest
expense (including that attributable to Capital Lease Obligations) of the MLP
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the MLP and its Subsidiaries (including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under any Swap
Agreements to the extent such net costs are allocable to such period in
accordance with GAAP).

 

5

--------------------------------------------------------------------------------


 

“Consolidated Operating Income” means, as to the MLP and its Subsidiaries on a
consolidated basis for each Rolling Period, the amount equal to gross income
minus operating expenses, general and administrative expenses, depreciation and
amortization, and taxes other than income taxes, in each case for such period.

 

“Consolidated Net Worth” means, at any time, an amount equal to the consolidated
partners’ equity of the MLP and its Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Environmental Approvals” means any Governmental Approvals required under
applicable Environmental Laws.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

6

--------------------------------------------------------------------------------


 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any member
interests in a limited liability company, and general or limited partnership
interests in a partnership, any and all equivalent ownership interests in a
Person and any and all warrants, options or other rights to purchase any of the
foregoing.  In addition, “Equity Interest” shall include, without limitation,
with respect to the Borrower, the limited partner interests of the Borrower and
the General Partner Interests and, with respect to the MLP, the Units and the
general partner interest of the MLP.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the MLP, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the MLP or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the MLP or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
MLP or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the MLP or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the MLP or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the

 

7

--------------------------------------------------------------------------------


 

Borrower under Section 2.16(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.14(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.14(a).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 15, 2000, as amended and restated through March 6, 2003, by
and among the Borrower, the Lenders (as defined therein) party thereto, JPMorgan
Chase Bank, as Administrative Agent, Royal Bank of Canada, as syndication agent,
and SunTrust Bank and Mizuho Corporate Bank Ltd., as co-documentation agents, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means with respect to any Person, the chief accounting
officer, chief financial officer, treasurer or controller of such Person.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“General Partner” means Valero GP, Inc., a Delaware corporation.

 

“General Partner Interest” means all general partner interests in the Borrower.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such

 

8

--------------------------------------------------------------------------------


 

Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Creditors” means the collective reference to the Administrative
Agent and the Lenders.

 

“Guaranteed Documents” means the collective reference to this Agreement and the
other Loan Documents.

 

“Guarantor” means each of the MLP and each Subsidiary and other Person that from
time to time executes and delivers a Subsidiary Guaranty (or becomes a party
thereto by executing and delivering a supplement thereto or otherwise), other
than any such Person that is released from such Subsidiary Guaranty in
accordance with the terms thereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments or by any other securities providing for the mandatory
payment of money (including, without limitation, preferred stock subject to
mandatory redemption or sinking fund provisions), (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all non-contingent obligations of such Person as an account party in respect
of letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) all
obligations of such Person with respect to any arrangement, directly or
indirectly, whereby such Person or its Subsidiaries shall sell or transfer any
material asset, and whereby such Person or any of its Subsidiaries shall then or
immediately thereafter rent or lease as lessee such asset or any part thereof,
and (l) all recourse and support obligations of such Person or any of its
Subsidiaries with respect to the sale or discount of any of its accounts
receivable.  The Indebtedness of any Person shall include the

 

9

--------------------------------------------------------------------------------


 

Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indenture” means the Indenture, dated as of July 15, 2002, between the
Borrower, as Issuer, the MLP, as Guarantor, and The Bank of New York, as
Trustee, relating to the issuance of senior debt securities, as amended,
modified and supplemented from time to time in accordance herewith.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantors or subject to any other credit enhancement.

 

“Information Memorandum” means, collectively, (a) the Confidential Information
Memorandum dated June 2005 relating to the Borrower and the Transactions and
(b) the Confidential Information Memorandum dated November 8, 2004 relating to
the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six-months
thereafter (or, with the consent of each Lender, such other period as the
Lenders and the Borrower shall mutually agree upon), as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of any Equity Interests in any other Person, or
any direct or indirect

 

10

--------------------------------------------------------------------------------


 

loan, advance or capital contribution by such Person to any other Person,
including all Indebtedness and receivables from such other Person which are not
current assets or did not arise from sales to such other Person in the ordinary
course of business, and any direct or indirect purchase or other acquisition by
such Person of any assets (other than any acquisition of assets in the ordinary
course of business).

 

“Investment Grade” means a rating for Index Debt of BBB- or higher by S&P and
Baa3 or higher by Moody’s.

 

“Joint Venture Interest” means an acquisition of or Investment in Equity
Interests in another Person, held directly or indirectly by the MLP, that will
not be a Subsidiary after giving effect to such acquisition or Investment.

 

“KPP” means Kaneb Pipe Line Partners, L.P., a Delaware limited partnership.

 

“KSL” means Kaneb Services LLC, a Delaware limited liability company.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Subsidiary Guaranty, and any notes
issued pursuant to Section 2.07(e), as each such agreement may be amended,
supplemented or otherwise modified from time to time as permitted hereby, and
any and all instruments, certificates, or other agreements delivered in
connection with the foregoing.

 

11

--------------------------------------------------------------------------------


 

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the MLP and its
Subsidiaries (including the Borrower) taken as a whole, (b) the ability of the
MLP, the Borrower or any Guarantor to perform any of their obligations under
this Agreement or any other Loan Document or (c) the rights of or benefits
available to the Lenders under this Agreement or any other Loan Document.

 

“Material Agreements” means the Partnership Agreement (MLP) and the Indenture as
each such agreement may be amended, supplemented or otherwise modified from time
to time as permitted hereby.

 

“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.

 

“Material Subsidiary” means, with respect to the MLP, any Subsidiary (other than
the Borrower) that meets any of the following conditions: (i) the MLP’s and its
other Subsidiaries’ equity in the income from continuing operations before
interest expense and all income taxes of such Subsidiary exceeds 10% of such
income of the MLP and its Subsidiaries consolidated for the most recently
completed fiscal year or (ii) the MLP’s and its other Subsidiaries’
proportionate share of the total assets (after intercompany eliminations) of
such Subsidiary exceeds 10% of the total assets of the MLP and its Subsidiaries
consolidated as of the end of the most recently completed fiscal year.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
MLP and its Subsidiaries in an aggregate principal amount exceeding
$35,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the MLP or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“MLP” means Valero L.P., a Delaware limited partnership.

 

“MLP Obligations” means the collective reference to (i) the Borrower Obligations
and (ii) all obligations and liabilities of the MLP which may arise under or in
connection with any Guaranteed Document to which the MLP is a party, in each
case whether on account of guarantee obligations, reimbursement obligations,
loan obligations, fees, indemnities, costs, expenses or otherwise (including,
without limitation, all fees and disbursements of counsel to any Guaranteed
Creditor under any Guaranteed Document).

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor rating
organization).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the MLP or any ERISA Affiliate makes or is
obligated to make contributions.

 

12

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Partnership Agreement (Borrower)” means the Agreement of Limited Partnership of
the Borrower among the General Partner and the MLP in the form previously
provided to the Lenders, as amended, modified and supplemented from time to time
in accordance herewith.

 

“Partnership Agreement (MLP)” means the Third Amended and Restated Agreement of
Limited Partnership of the MLP dated as of March 18, 2003, as amended, modified
and supplemented from time to time in accordance herewith.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)                                  Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (j) of Article VII;

 

(f)                                    easements, zoning restrictions,
rights-of-way, minor irregularities in title, boundaries, or other survey
defects, servitudes, permits, reservations, exceptions, zoning regulations,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the MLP or any Subsidiary
for streets, roads, bridges, pipes, pipe lines, railroads, electric transmission
and distribution lines, telegraph and telephone lines, the removal of oil, gas
or other minerals or other similar purposes, flood control, water rights, rights
of others with respect to navigable waters, sewage and drainage rights and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the

 

13

--------------------------------------------------------------------------------


 

MLP or any Subsidiary; provided that the term “Permitted Encumbrances” shall not
include any Lien securing Indebtedness; and

 

(g)                                 Liens securing an obligation of a third
party neither created, assumed nor Guaranteed by the MLP or any Subsidiary upon
lands over which easements or similar rights are acquired by the MLP or any
Subsidiary in the ordinary course of business of the MLP or any Subsidiary.

 

“Permitted Investments” means:

 

(a)                                  direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, a short term deposit rating of no lower than A2 or P2, as such
rating is set forth by S&P or Moody’s, respectively;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

 

(e)                                  investments in short term debt obligations
of an issuer rated at least BBB by S&P or Baa2 by Moody’s, and maturing within
30 days from the date of acquisition, in an aggregate amount not to exceed
$50,000,000 at any time.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the MLP or any ERISA Affiliate
contributes or has an obligation to contribute and is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Register” has the meaning set forth in Section 10.04.

 

14

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means (a) at any time prior to the expiration of the
Availability Period, Lenders having Credit Exposures and unused Commitments
representing greater than 50% of the sum of the total Credit Exposures and
unused Commitments at such time and (b) at any time after the expiration of the
Availability Period, Lenders having Credit Exposures representing greater than
50% of the sum of the total Credit Exposures.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units) with respect to any Equity
Interest of the MLP or any Subsidiary, or any payment (whether in cash,
securities or other property, with the exception of a Unit split, combination,
or dividend, in each case so long as the only consideration paid in connection
therewith is an in-kind payment of additional Units), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest of the MLP
or any option, warrant or other right to acquire any such Equity Interest of the
MLP.

 

“Revolving Credit Agreement” means the 5-Year Revolving Credit Agreement dated
as of December 20, 2004 among the Borrower, the MLP, JPMorgan Chase Bank, as
Administrative Agent, and the lenders and other agents from time to time party
thereto, as the same may from time to time be amended, modified or supplemented.

 

“Rolling Period” means any period of four consecutive fiscal quarters.

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Companies, Inc. (or any successor rating organization).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

15

--------------------------------------------------------------------------------


 

“Subordinated Units” means the subordinated units of limited partner interests
in the MLP.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the MLP (including the Borrower).

 

“Subsidiary Guaranty” means any guaranty executed and delivered pursuant to
Section 5.10, as from time to time amended, modified, or supplemented.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the MLP or the
Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower and
the MLP of this Agreement, the borrowing of Loans, the use of the proceeds
thereof, and the execution, delivery and performance of the Subsidiary Guaranty.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UK Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of July 1, 2005, between Kaneb Terminals Limited (formerly known as ST Services,
Ltd.), the MLP, Kaneb Pipeline Operating Partnership, L.P. and SunTrust Bank, as
the same may from time to time be amended, modified or supplemented.

 

“Units” means the collective reference to the Common Units and the Subordinated
Units.

 

“Valero Energy” means Valero Energy Corporation, a Delaware corporation.

 

16

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” means, in respect of any Person, any subsidiary of
such Person, all of the Equity Interests of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries of such
Person.  Unless otherwise indicated herein, each reference to the term
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the MLP.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02.                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans and Borrowings may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.03.                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04.                             Accounting Terms; GAAP.  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until  such
notice shall have been withdrawn or such provision  amended in accordance
herewith.

 

17

--------------------------------------------------------------------------------


 

ARTICLE II
The Credits

 

Section 2.01.                             Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Credit Exposures exceeding the
total Commitments.  The Commitments are not revolving in nature, and amounts
repaid or prepaid may not be reborrowed under any circumstance.  Any portion of
the Commitments not utilized by the Borrower on or before the last day of the
Availability Period shall be permanently canceled.

 

Section 2.02.                             Loans and Borrowings.  (a) Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)                                 Subject to Section 2.11, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments.  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to elect to convert or continue
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03.                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative

 

18

--------------------------------------------------------------------------------


 

Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.                             Funding of Borrowings.  (a) Each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed time of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

19

--------------------------------------------------------------------------------


 

Section 2.05.                             Interest Elections.  (a) Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision

 

20

--------------------------------------------------------------------------------


 

hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.06.                             Termination of Commitments.  Unless
previously terminated, the Commitments shall terminate at 12:00 noon, New York
City time, on the date that is ten days after the Effective Date.

 

Section 2.07.                             Repayment of Loans; Evidence of Debt. 
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

 

Section 2.08.                             Prepayment of Loans.  (a) The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

 

(b)                                 The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days

 

21

--------------------------------------------------------------------------------


 

before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.   Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10
and any break funding payments required by Section 2.13.

 

Section 2.09.                             Fees.  (a) The Borrower agrees to pay
to the Administrative Agent, for its own account, fees payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

(b)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent. 
Fees paid shall not be refundable under any circumstances.

 

Section 2.10.                             Interest.  (a) The Loans comprising
each ABR Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate,

 

22

--------------------------------------------------------------------------------


 

Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

Section 2.11.                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.12.                             Increased Costs.  (a) If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

23

--------------------------------------------------------------------------------


 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.13.                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.14.                             Taxes.  (a) Any and all payments by or
on account of any obligation of the Borrower hereunder shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

24

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

 

Section 2.15.                             Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.  (a) The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or of
amounts payable under Section 2.12, 2.13 or 2.14, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except that payments
pursuant to Sections 2.12, 2.13, 2.14 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder,

 

25

--------------------------------------------------------------------------------


 

ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal in accordance with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.04(b) or 2.15(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.16.                             Mitigation Obligations; Replacement of
Lenders.  (a) If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office

 

26

--------------------------------------------------------------------------------


 

for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.

 

ARTICLE III
Representations and Warranties

 

The MLP and the Borrower, in each case with respect to itself and its
subsidiaries, each represents and warrants to the Lenders that:

 

Section 3.01.                             Organization; Powers.  It and its
subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 3.02.                             Authorization; Enforceability.  The
Transactions are within its and its subsidiaries corporate, limited liability
company or partnership powers and have been duly authorized by all necessary
corporate, limited liability company or partnership and, if required,
stockholder, member or limited partner action.  This Agreement has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of it, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization,

 

27

--------------------------------------------------------------------------------


 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03.                             Governmental Approvals; No Conflicts. 
The Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable material law or regulation or the charter,
by-laws or other organizational documents of it or any of its subsidiaries or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument relating to Material
Indebtedness binding upon it or any of its subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by it or any of its
subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of it or any of its subsidiaries.

 

Section 3.04.                             Financial Condition; No Material
Adverse Change.  (a) It has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of income, partners equity and cash
flows of the MLP (A) as of and for the fiscal year ended December 31, 2004,
reported on by KPMG LLP, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2005, certified by its chief
financial officer; (ii) the consolidated balance sheet and statements of income,
partners equity and cash flows of the Borrower (A) as of and for the fiscal year
ended December 31, 2004, certified by its chief financial officer, and (B) as of
and for the fiscal quarter and the portion of the fiscal year ended March 31,
2005, certified by its chief financial officer; (iii) the consolidated balance
sheet and statements of income, partners equity and cash flows of KPP (A) as of
and for the fiscal year ended December 31, 2004, reported on by KPMG LLP, and
(B) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2005, certified by its chief financial officer; and (iv) the selected
unaudited pro forma condensed combined financial data set forth in the joint
proxy statement/prospectus included in the Registration Statement on Form S-4
dated November 23, 2004 filed with the SEC in connection with the Acquisition. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of (x) the MLP and
its consolidated subsidiaries, the Borrower and its consolidated Subsidiaries,
and KPP and its consolidated subsidiaries and (y) the pro forma consolidated
financial condition of the MLP, as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clauses (B) above.

 

(b)                                 Since December 31, 2004, there has been no
material adverse change in the business, assets, operations or condition
(financial or otherwise) of it and its subsidiaries, taken as a whole.

 

Section 3.05.                             Properties.  (a) It and its
subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, free and clear of all Liens
except Permitted Encumbrances and Liens otherwise permitted or contemplated by
this Agreement, except where the failure to have such title or leasehold
interest could not reasonably be expected to result in a Material Adverse
Effect.

 

28

--------------------------------------------------------------------------------


 

(b)                                 It and its subsidiaries owns, or is licensed
to use, or has made all required federal filings (and has not been notified of
any contest) with respect to, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business, and the use thereof by
it and its subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.06.                             Litigation and Environmental Matters. 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of it, threatened
against or affecting it or any of its subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)                                 Except for the Disclosed Matters and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither it
nor any of its subsidiaries (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)                                  Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 3.07.                             Compliance with Laws and Agreements. 
It and its subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

Section 3.08.                             Investment and Holding Company
Status.  Neither it nor any of its subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.  The Borrower is not subject to
regulation under any Federal or State statute or regulation which limits its
ability to incur Indebtedness.

 

Section 3.09.                             Taxes.  It and its subsidiaries has
each timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which it or such subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

29

--------------------------------------------------------------------------------


 

Section 3.10.                             ERISA.  Except as could not reasonably
be expected to result in a Material Adverse Effect, each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  Except as could not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code or (iii) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.

 

Section 3.11.                             Disclosure.  It has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of it to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, it represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

 

Section 3.12.                             Investments and Guarantees.  Neither
it nor any of its subsidiaries has any Investments or has outstanding any
Guarantees, except as permitted by this Agreement or reflected in the financial
statements described in Section 3.04(a).

 

Section 3.13.                             Casualties; Taking of Property. 
Neither the business nor the assets taken as a whole of it or any of its
subsidiaries (after giving effect to the payment or anticipated payment of any
proceeds of insurance) have been materially and adversely affected as a result
of any fire, explosion, earthquake, flood, drought, windstorm, accident, strike
or other labor disturbance, embargo, requisition or taking of any assets or
cancellation of contracts, permits or concessions by any domestic or foreign
government or any agency thereof, riot, activities of armed forces or acts of
God or of any public enemy.

 

ARTICLE IV
Conditions

 

Section 4.01.                             Effective Date.  The obligations of
the Lenders to make Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):

 

(a)                                  The Administrative Agent (or its counsel)
shall have received (i) this Agreement, executed and delivered by a duly
authorized officer of the Borrower and the MLP,

 

30

--------------------------------------------------------------------------------


 

and by the Lenders and the Administrative Agent and (ii) the Subsidiary
Guaranty, executed and delivered by a duly authorized officer of each Guarantor
(other than the MLP) and satisfactory in form and substance to the
Administrative Agent.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (i) Andrews Kurth LLP, counsel for the
Borrower and the MLP and (ii) Bradley C. Barron, in-house counsel of Valero
Energy, collectively providing the opinions set forth in Exhibit B, and each
such opinion covering such other matters relating to the Borrower, the General
Partner, the MLP, the Guarantors, this Agreement or the Transactions as the
Lenders shall reasonably request.  The Borrower hereby requests each such
counsel to deliver its applicable opinion to the Administrative Agent and the
Lenders.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrower, the General Partner, the MLP, the Guarantors, the
authorization of the Transactions, and any other legal matters relating to the
Borrower, the General Partner, the MLP, the Guarantors, the Agreement, the
Transactions or the Acquisition, all in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, Vice
President or a Financial Officer of each of the Borrower and the MLP, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

(e)                                  The Administrative Agent shall have
received (i) counterpart originals of the Partnership Agreement (MLP)
substantially in the form listed as Exhibit 3.4 to the MLP’s annual report on
Form 10-K for the fiscal year ended December 31, 2004, the Indenture and the
Partnership Agreement (Borrower) in form and substance acceptable to the
Lenders, in each case duly executed by each of the parties thereto and
(ii) evidence satisfactory to the Lenders that the Partnership Agreement
(Borrower), the Indenture and the Partnership Agreement (MLP) are in full force
and effect and have not been amended or modified except to the extent such
amendments or modifications have been delivered to the Administrative Agent,
which evidence may be in the form of a certificate of the President or a Vice
President (or equivalent officer) of each of the Borrower and the MLP.

 

(f)                                    The Administrative Agent shall have
received the financial statements referred to in Section 3.04(a).

 

(g)                                 The Administrative Agent shall have received
evidence satisfactory to it that the Acquisition has been or is being
concurrently consummated substantially in accordance with the Acquisition
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto other than as
consented to by the Lenders).

 

(h)                                 The Administrative Agent shall have received
(i) a certificate of the President or a Vice President (or equivalent officer)
of each of the Borrower and the MLP

 

31

--------------------------------------------------------------------------------


 

certifying:  (A) that the Acquisition has been or is concurrently being
consummated substantially in accordance with the terms of the Acquisition
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto other than as
consented to by the Lenders); (B) that attached thereto is a true and complete
executed copy of each of the Acquisition Documents (including all exhibits,
schedules and supplements) and that no Acquisition Document has been amended
since October 31, 2004 in any material respect except as otherwise consented to
by the Administrative Agent and the Lenders (which consent will not be
unreasonably withheld); (C) that attached thereto is a true and complete copy of
each Certificate of Merger issued by the Delaware Secretary of State in
connection with the consummation of the Acquisition; and (ii) such other related
documents and information as the Administrative Agent shall have reasonably
requested.

 

(i)                                     The Administrative Agent shall have
received, and shall be satisfied with the selected unaudited pro forma condensed
combined financial data set forth in the joint proxy statement/prospectus
included in the Registration Statement on Form S-4 dated November 23, 2004 filed
with the SEC in connection with the Acquisition.

 

(j)                                     The Administrative Agent shall have
received evidence satisfactory to it of any necessary shareholder, corporate,
limited liability company, and partnership approvals as to authority,
enforceability and compliance with law in connection with the Transactions and
the consummation of the Acquisition.

 

(k)                                  The Administrative Agent shall have
received evidence satisfactory to it that all loans, letters of credit and other
obligations owing pursuant to each of (i) the Existing Agreement, (ii) the
$400,000,000 Revolving Credit Agreement dated as of April 24, 2003 among Kaneb
Pipe Line Operating Partnership, L.P., as borrower, KPP, SunTrust Bank, as
administrative agent, and the lenders party thereto, as amended, (iii) the Loan
Agreement, dated as of July 13, 2001, among KSL, KPP and Bank of Scotland, as
amended, (iv) the Credit Agreement, dated as of March 25, 1998, between Martin
Oil LLC (successor to Martin Oil Corporation) and Harris Trust and Savings Bank,
as amended, and (v) the Facility Agreement, dated as of April 16, 2003, among ST
Australia Pty Ltd, Terminals Pty Ltd, Kaneb Pipe Line Operating Partnership,
L.P., and National Australia Bank Limited, as amended, shall have been paid in
full and all commitments thereunder shall have been terminated.

 

(l)                                     The 5-Year Revolving Credit Agreement
dated as of December 20, 2004 among the Borrower, the MLP, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders and other agents from time to
time party thereto, as amended, shall have become “effective” pursuant to
Section 4.01 thereof.

 

(m)                               The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

 

(n)                                 The Administrative Agent shall have received
satisfactory evidence regarding the scope and materiality of any environmental
risks affecting the properties of the MLP and its Subsidiaries (including the
Acquired Companies).

 

32

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
under this Agreement shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.02) at or prior to
3:00 p.m., New York City time, on September 30, 2005 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

 

Section 4.02.                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                                  The representations and warranties of the
Borrower and the MLP set forth in this Agreement shall be true and correct on
and as of the date of such Borrowing (unless such representations and warranties
are stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing no Default shall have occurred and be continuing.

 

(c)                                  The Administrative Agent shall have
received each additional document, instrument, legal opinion or item of
information reasonably requested by the Administrative Agent, including, without
limitation, a copy of any debt instrument, security agreement or other material
contract to which the MLP or any Subsidiary may be a party.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower and the MLP on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.

 

ARTICLE V
Affirmative Covenants

 

Commencing on the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, the MLP and the Borrower each covenants
and agrees with the Lenders that:

 

Section 5.01.                             Financial Statements and Other
Information.  It will furnish to the Administrative Agent and each Lender:

 

(a)                                  no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each fiscal year of the MLP:

 

(i)                                     the audited consolidated balance sheet
and related statements of income, partners equity and cash flows of the MLP as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by Ernst & Young LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements

 

33

--------------------------------------------------------------------------------


 

present fairly in all material respects the financial condition, results of
operations and cash flows of the MLP and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; and

 

(ii)                                  the consolidated balance sheet and related
statements of income, partners equity and cash flows of the Borrower as of the
end of and for such year, setting forth in each case in comparative form the
figures from the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to the
absence of footnotes.

 

(b)                                 no later than 15 days following the date
required by applicable SEC rules (without giving effect to any extensions
available thereunder) for the filing of such financial statements after the end
of each of the first three fiscal quarters of each fiscal year of the MLP:

 

(i)                                     the consolidated balance sheet and
related statements of income, partners equity and cash flows of the MLP as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the MLP and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; and

 

(ii)                                  the consolidated balance sheet and related
statements of income, partners equity and cash flows of the Borrower as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of each of the Borrower and the MLP (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.11 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 promptly after Moody’s or S&P shall have
announced a change in the rating established or deemed to have been established
for the Index Debt, written notice of such rating change; and

 

34

--------------------------------------------------------------------------------


 

(e)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower, the MLP or any of their subsidiaries, or compliance
with the terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.

 

Section 5.02.                             Notices of Material Events.  The MLP
and the Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                                  the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the MLP, the Borrower or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  if and when any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multi-Employer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a Financial Officer
of each of the Borrower and the MLP setting forth details as to such occurrence
and action, if any, which the Borrower, the MLP or applicable ERISA Affiliate is
required or proposes to take, but only to the extent that any occurrence
described in the preceding clauses (i) through (vii) could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(e)                                  any material amendment to the Partnership
Agreement (MLP), the Partnership Agreement (Borrower) or any Material Agreement,
together with a certified copy  of such amendment; and

 

(f)                                    any of the following events, in each case
if the occurrence of such event could reasonably be expected to have a Material
Adverse Effect:

 

35

--------------------------------------------------------------------------------


 

(i)                                     the receipt by the MLP (or its general
partner(s)), the Borrower or the General Partner of any notice of any claim with
respect to any Environmental Liability;

 

(ii)                                  if the President or a Vice President (or
equivalent officer) of the MLP or the Borrower, or the officer of the MLP or the
Borrower primarily responsible for monitoring compliance by the MLP or the
Borrower and its subsidiaries with Environmental Laws, shall obtain actual
knowledge that there exists any Environmental Liability pending or threatened
against the MLP, the Borrower or any of their subsidiaries; or

 

(iii)                               any release, emission, discharge or disposal
of any Hazardous Materials that could reasonably be expected to form the basis
of any Environmental Liability with respect to the MLP, the Borrower or any of
their subsidiaries.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or President or any Vice President (or equivalent officer)
of each of the Borrower and the MLP setting forth a description of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03.                             Existence; Conduct of Business.  It
will, and will cause each of its subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Section 5.04.                             Payment of Obligations.  It will, and
will cause each of its subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) it or such subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.05.                             Maintenance of Properties; Insurance. 
It will, and will cause each of its subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

Section 5.06.                             Books and Records; Inspection Rights. 
It will, and will cause each of its subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  It will, and will
cause each of its subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

36

--------------------------------------------------------------------------------


 

Section 5.07.                             Compliance with Laws.  It will, and
will cause each of its subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property and
the terms and provisions of the Material Agreements, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.08.                             Use of Proceeds.  The proceeds of the
Loans will be used to fund the Acquisition.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

Section 5.09.                             Environmental Laws.  It will, and will
cause each of its subsidiaries to:

 

(a)                                  comply with all applicable Environmental
Laws and obtain and comply with and maintain any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws except to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and

 

(b)                                 conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws except
to the extent that the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.10.                             Subsidiaries.  It will, substantially
contemporaneously with its formation or acquisition (or event or circumstance
that qualifies it as a Material Domestic Subsidiary), cause each subsidiary of
it that is a Material Domestic Subsidiary to become a Guarantor with respect to,
and jointly and severally liable with all other Guarantors for, all obligations
of the Borrower under this Agreement by executing and delivering to the
Administrative Agent, for the benefit of the Lenders, a Subsidiary Guaranty,
substantially in the form of Exhibit C (or a supplement thereto as may be
requested by the Administrative Agent).  In addition, the MLP and the Borrower
shall at all times cause (i) the MLP’s and its Subsidiaries’ equity in the
income from continuing operations before interest expense and all income taxes
of the Borrower and all Domestic Subsidiaries that are then parties to a
Subsidiary Guaranty to be at least 80% of such income of the MLP’s Domestic
Subsidiaries consolidated for the most recently completed fiscal year and
(ii) the MLP’s and its Subsidiaries’ proportionate share of the total assets
(after intercompany eliminations) of the Borrower and all Domestic Subsidiaries
that are then parties to a Subsidiary Guaranty to be at least 80% of the total
assets of the MLP’s Domestic Subsidiaries consolidated as of the end of the most
recently completed fiscal year.  The MLP and the Borrower shall, promptly, but
in any event no later than 10 days after becoming aware of their non-compliance
with the requirements of the immediately preceding sentence, cause one or more
of their Domestic Subsidiaries that are not then parties to a Subsidiary
Guaranty to become parties to a Subsidiary Guaranty (even if such subsidiary
does not constitute a Material Domestic Subsidiary) so as to comply with the
requirements of the immediately preceding sentence.  The MLP and the Borrower
shall, or shall cause its subsidiaries to, further deliver any and all

 

37

--------------------------------------------------------------------------------


 

instruments, documents, approvals, consents or opinions of counsel reasonably
requested by the Administrative Agent or the Required Lenders in connection with
any Subsidiary Guaranty.

 

ARTICLE VI
Negative Covenants

 

Commencing on the Effective Date, until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, each of the MLP and the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01.                             Indebtedness.  It will not, and will
not permit any of its subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:

 

(a)                                  Indebtedness created under this Agreement;

 

(b)                                 Indebtedness created under the Revolving
Credit Agreement, the principal amount of which does not exceed $600,000,000 in
the aggregate at any time;

 

(c)                                  Indebtedness created under the UK Credit
Agreement, the principal amount of which does not exceed £21,000,000 in the
aggregate at any time;

 

(d)                                 Indebtedness of the MLP to any Subsidiary
and of any Subsidiary to the MLP or any other Subsidiary to the extent permitted
by Section 6.04, so long as the MLP and the Borrower are in compliance with
Section 5.10;

 

(e)                                  Guarantees by the MLP of Indebtedness of
any Subsidiary and by any Guarantor of Indebtedness of the MLP or any other
Subsidiary and by any Subsidiary that is not a Guarantor of Indebtedness of any
other Subsidiary that is not a Guarantor; and

 

(f)                                    other Indebtedness of the MLP and any
Subsidiary; provided that, both before and after such Indebtedness is created,
incurred or assumed, no Event of Default shall have occurred and be continuing
under this Agreement, including, without limitation, an Event of Default with
respect to (i) the Consolidated Interest Coverage Ratio set forth in
Section 6.11(a) and (ii) the Consolidated Debt Coverage Ratio set forth in
Section 6.11(b).

 

Notwithstanding the foregoing or anything to the contrary contained herein, the
MLP and the Borrower will not permit the aggregate principal amount of
Indebtedness of Subsidiaries that are not Guarantors (other than Indebtedness
described on Schedule 6.01) at any time to exceed 5% of Consolidated Net Worth.

 

Section 6.02.                             Liens.  It will not, and will not
permit any of its subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, or assign
or sell any income or revenues (including accounts receivable) or rights in
respect of any thereof, except:

 

(a)                                  Permitted Encumbrances;

 

38

--------------------------------------------------------------------------------


 

(b)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the MLP or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the MLP or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

 

(c)                                  Liens on fixed or capital assets acquired,
constructed or improved by the MLP or any Subsidiary; provided that (i) such
security interest secures Indebtedness permitted by clause (f) of Section 6.01,
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the MLP or any Subsidiary;

 

(d)                                 other Liens securing Indebtedness in an
amount that does not at any time exceed 10% of Consolidated Net Worth; and

 

(e)                                  extensions, renewals, modifications or
replacements of any of the Liens and other matters referred to in clauses
(a) through (d) of this Section, provided that such Lien is otherwise permitted
by the terms hereof and, with respect to Liens securing Indebtedness, no
extension or renewal Lien shall (i) secure more than the amount of the
Indebtedness or other obligations secured by the Lien being so extended or
renewed or (ii) extend to any property or assets not subject to the Lien being
so extended or renewed.

 

Section 6.03.                             Fundamental Changes.  (a) Other than
in connection with the Acquisition, it will not, and will not permit any of its
subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (it being understood that “substantially all of
its assets” shall mean more than 50% of the aggregate total assets of the MLP
and its Subsidiaries, taken as a whole), or all or substantially all of the
stock (it being understood that “substantially all of the stock” shall mean
stock representing ownership interests in more than 50% of the aggregate total
assets of the MLP and its Subsidiaries, taken as a whole) of any of its
subsidiaries (in each case whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Borrower in a transaction in which the Borrower is
the surviving entity or the Borrower may merge with another Person so long as
(A) the surviving entity or purchaser, if other than the Borrower, assumes,
pursuant to the terms of such transaction, each of the obligations of the
Borrower hereunder and under any other documents entered into in connection with
the Loans and (B) each such assumption is expressly evidenced by an agreement
executed and delivered to the Lenders in a form reasonably satisfactory to the
Administrative Agent, (ii) any Subsidiary (other than the Borrower) may merge
into any Subsidiary (other than the Borrower) in a transaction in which the
surviving entity is a Subsidiary (other than the Borrower), and (iii) any
Subsidiary (other than the Borrower) may liquidate or dissolve if the

 

39

--------------------------------------------------------------------------------


 

MLP determines in good faith that such liquidation or dissolution is in the best
interests of the MLP and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

 

(b)                                 It will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by it, its Subsidiaries or KPP, KSL and their
subsidiaries on the date of this Agreement and businesses reasonably related
thereto.

 

Section 6.04.                             Investments, Loans, Advances,
Guarantees and Acquisitions.  It will not, and will not permit any of its
subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly-Owned Subsidiary prior to such merger) any
Investment in or Guarantee any obligations of, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)                                  Permitted Investments;

 

(b)                                 Investments by it in the Equity Interest of
Wholly-Owned Subsidiaries of the MLP, so long as the MLP and the Borrower are in
compliance with Section 5.10;

 

(c)                                  loans or advances made by the MLP to any
Wholly-Owned Subsidiary of the MLP and made by any Subsidiary to the MLP or any
other Wholly-Owned Subsidiary of the MLP, so long as the MLP and the Borrower
are in compliance with Section 5.10;

 

(d)                                 Guarantees constituting Indebtedness
permitted by Section 6.01;

 

(e)                                  the Borrower’s interest in the
Skelly-Belvieu Pipeline Company, L.L.C.;

 

(f)                                    the purchase or other acquisition by a
Wholly-Owned Subsidiary of the MLP of the assets of another Person constituting
a business unit; provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to (i) use of proceeds set forth in Section 5.08, (ii) the
Consolidated Interest Coverage Ratio set forth in Section 6.11(a), or (iii) the
Consolidated Debt Coverage Ratio set forth in Section 6.11(b);

 

(g)                                 Investments in Joint Venture Interests and
the purchase or other acquisition by a Subsidiary that is not a Wholly-Owned
Subsidiary of the MLP of the assets of another Person constituting a business
unit; provided, that, both before and after giving effect to any such
Investment, no Default shall exist, including, without limitation, a Default
with respect to (i) use of proceeds set forth in Section 5.08, (ii) the
Consolidated Interest Coverage Ratio set forth in Section 6.11(a), or (iii) the
Consolidated Debt Coverage Ratio set forth in Section 6.11(b); provided that the
aggregate amount of Investments and other acquisitions made pursuant to this
clause (g) (other than Investments described in Schedule 6.04) shall not exceed
$100,000,000 in the aggregate at any time; and

 

40

--------------------------------------------------------------------------------


 

(h)                                 Guarantees of obligations not constituting
Indebtedness of Wholly-Owned Subsidiaries of the MLP incurred in the ordinary
course of business.

 

Section 6.05.                             Swap Agreements.  It will not, and
will not permit any of its subsidiaries to, enter into any Swap Agreement, other
than Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which it or any of its subsidiaries is exposed in the conduct
of its business or the management of its liabilities.

 

Section 6.06.                             Restricted Payments.  It will not, and
will not permit any of its subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) any Subsidiary
may declare and pay Restricted Payments to its parent and (b) as long as no
Default has occurred and is continuing or would result therefrom, the MLP may
make Restricted Payments in accordance with the terms of the Partnership
Agreement (MLP).

 

Section 6.07.                             Transactions with Affiliates.  It will
not, and will not permit any of its subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) at prices and on terms and conditions not less
favorable to it or such subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among it and its
Wholly-Owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.06, and (d) pursuant to the agreements listed on
Schedule 6.07, which agreements are at prices and on terms and conditions not
less favorable to it than could be obtained on an arm’s-length basis from
unrelated third parties.

 

Section 6.08.                             Restrictive Agreements.  It will not,
and will not permit any of its subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of it or any
of its subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the MLP or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law, by this
Agreement, by the Revolving Credit Agreement or by the UK Credit Agreement,
(ii) the foregoing shall not apply to restrictions and conditions (x) existing
on the date of this Agreement identified on Schedule 6.08 (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition so as to cause such restriction or
condition to be more restrictive than the restriction or condition in existence
on the date of this Agreement) or (y) arising or agreed to after the date of
this Agreement; provided that such restrictions or conditions are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement, (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such

 

41

--------------------------------------------------------------------------------


 

Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

 

Section 6.09.                             Limitation on Modifications of Other
Agreements.  It will not, and will not permit any of its subsidiaries to, amend,
modify or change, or consent to any amendment, modification or change to, any of
the terms of, the Material Agreements, except to the extent the same could not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.10.                             Creation of Subsidiaries.  It will not
at any time create or acquire any subsidiary unless it has caused such
subsidiary to comply with the requirements of Section 5.10.

 

Section 6.11.                             Financial Condition Covenants.  The
MLP will not permit at any time (a) its Consolidated Interest Coverage Ratio to
be less than 3.00 to 1.00 or (b) its Consolidated Debt Coverage Ratio to be in
excess of (i) 5.00 to 1.00 for any Rolling Period ending on or before June 30,
2006 and (ii) 4.75 to 1.00 for any Rolling Period ending on or subsequent to
September 30, 2006; provided that if at any time the MLP or any of its
Subsidiaries consummates an acquisition (including the Acquisition) for which
the MLP or any of its Subsidiaries has paid aggregate net consideration of at
least $100,000,000, then, for the two Rolling Periods the last day of which
immediately follow the date on which such acquisition is consummated, the
numerator of the maximum Consolidated Debt Coverage Ratio otherwise permitted
above shall be increased by 0.5; thereafter, compliance shall be determined by
reverting back to clause (i) or (ii) above, as applicable.

 

ARTICLE VII
Events of Default

 

From (and including) the Effective Date, if any of the following events (“Events
of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower, the MLP or any of their
subsidiaries in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with the Loan Documents or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)                                 the MLP or the Borrower shall fail to
observe or perform any covenant, condition or agreement contained in
Section 5.02(a), (c) or (e), Section 5.03 (with respect to the MLP’s or the
Borrower’s existence), Section 5.08 or in Article VI;

 

42

--------------------------------------------------------------------------------


 

(e)                                  the Borrower or any Guarantor shall fail to
observe or perform any covenant, condition or agreement contained in the Loan
Documents (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);

 

(f)                                    the MLP or any Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (subject to any applicable grace period), whether by acceleration or
otherwise, of any Material Indebtedness; or a default shall occur in the
performance or observance of any obligation or condition with respect to any
Material Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, the MLP (or
its general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the General Partner, the MLP
(or its general partner(s)), the Borrower, any Guarantor or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the General Partner, the MLP (or its general
partner(s)), the Borrower, any Guarantor or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, the MLP (or its general partner(s)), the Borrower, any Guarantor or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the General Partner, the MLP (or its
general partner(s)), the Borrower, any Guarantor or any Material Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $35,000,000 and that are not covered
by insurance shall be rendered against the MLP, any Subsidiary, or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any

 

43

--------------------------------------------------------------------------------


 

action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the MLP or any Subsidiary to enforce any such judgment;

 

(k)                                  an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the MLP and its Subsidiaries in an aggregate amount exceeding $35,000,000;

 

(l)                                     the MLP or any Subsidiary shall incur an
Environmental Liability requiring payment in any Rolling Period in excess of
$35,000,000 that is not covered by insurance or that remains undischarged for a
period of 30 days;

 

(m)                               the MLP shall (i) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than (X) those incidental to its ownership of the
limited partner interests in the Borrower or of Equity Interests in other
Wholly-Owned Subsidiaries and (Y) the incurrence and maintenance of Indebtedness
or (ii) own, lease, manage or otherwise operate any properties or assets
(including cash and cash equivalents), other than (A) the limited partner
interests in the Borrower, (B) ownership interests of a Subsidiary,
(C) ownership interests in other subsidiaries not Subsidiaries of the Borrower,
(D) cash received in connection with dividends made by the Borrower in
accordance with Section 6.06(b) pending application to the holders of the Units
and the General Partner Interest, (E) cash received in connection with the
incurrence of Indebtedness and (F) cash received in connection with dividends
made by other subsidiaries;

 

(n)                                 this Agreement or the Subsidiary Guaranty
after delivery thereof shall for any reason, except to the extent permitted by
the terms hereof or thereof (or as waived by the Lenders in accordance with
Section 10.02), ceases to be valid, binding and enforceable in accordance with
its terms against the Borrower, the MLP or a Guarantor party thereto or shall be
repudiated by any of them, or the Borrower, the MLP or any Guarantor shall so
state in writing;

 

(o)                                 a Change in Control shall occur; or

 

(p)                                 Section 11.2 of the Partnership Agreement
(MLP) (or the definition of the term “Outstanding” as defined therein) shall be
amended, modified or changed in any respect.

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the

 

44

--------------------------------------------------------------------------------


 

Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII
MLP Guarantee

 

Section 8.01.                             MLP Guarantee.

 

(a)                                  The MLP, to the maximum extent permitted by
applicable law, (i) absolutely, unconditionally and irrevocably, guarantees to
the Administrative Agent for the ratable benefit of the Guaranteed Creditors and
their respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations and
(ii) indemnifies and holds harmless each Guaranteed Creditor from, and agrees to
pay to such Guaranteed Creditor, all reasonable costs and expenses (including
reasonable counsel fees and expenses) incurred by such Guaranteed Creditor in
enforcing any of its rights under the guarantee contained in this Section 8.01. 
The MLP agrees that notwithstanding any stay, injunction or other prohibition
preventing the payment by the Borrower of all or any portion of the Borrower
Obligations and notwithstanding that all or any portion of the Borrower
Obligations may be unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower, to the
maximum extent permitted by applicable law, such Borrower Obligations shall
nevertheless be due and payable by the MLP for the purposes of this guarantee at
the time such Borrower Obligations would by payable by the Borrower under the
provisions of this Agreement.  Notwithstanding the foregoing, any enforcement of
this guarantee with respect to the rights of any Guaranteed Creditor shall be
accomplished by the Administrative Agent acting on behalf of such Guaranteed
Creditor.  The guarantee contained in this Section 8.01 is a guarantee of
payment and not collection, and the liability of the MLP is primary and not
secondary.

 

(b)                                 The MLP agrees that if the maturity of the
Borrower Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to the MLP.  The guarantee contained in this Section 8.01 is a
continuing guarantee and shall remain in full force and effect until all the
Borrower Obligations and the obligations of the MLP under the guarantee
contained in this Section 8.01 shall have been satisfied by payment in full in
cash and the Commitments shall be terminated, notwithstanding that from time to
time during the term of this Agreement the Borrower may be free from any
Borrower Obligations.

 

(c)                                  No payment made by the Borrower, the MLP,
any other guarantor or any other Person or received or collected by any
Guaranteed Creditor from the Borrower, the MLP, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the MLP hereunder which shall, notwithstanding any such
payment (other than any payment made by the Borrower or MLP in respect of the
Borrower Obligations or any payment received

 

45

--------------------------------------------------------------------------------


 

or collected from the Borrower or MLP in respect of the Borrower Obligations),
remain liable for the Borrower Obligations until, subject to Section 8.05, the
Borrower Obligations are paid in full in cash and the Commitments are
terminated.

 

Section 8.02.                             Subrogation.  The MLP shall be
subrogated to all the rights of any Guaranteed Creditor against the Borrower in
respect of any amounts paid by the MLP pursuant to the provisions of the
guarantee contained in Section 8.01; provided, however, that the MLP shall not
be entitled to enforce or to receive any payments arising out of, or based upon,
such right of subrogation with respect to any of the Borrower Obligations until
all of the Borrower Obligations and the Guarantees thereof shall have been
indefeasibly paid in full in cash or discharged.  A director, officer, employee
or stockholder, as such, of the MLP shall not have any liability for any
obligations of the Guarantor under the guarantee contained in Section 8.01 or
any claim based on, in respect of or by reason of such obligations or their
creation.

 

Section 8.03.                             Amendments, etc. with respect to the
Borrower Obligations.  The MLP shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the MLP and without notice to or
further assent by the MLP, any demand for payment of any of the Borrower
Obligations made by any Guaranteed Creditor may be rescinded by such Guaranteed
Creditor and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Guaranteed Creditor, and any Guaranteed Document and any other document
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by any Guaranteed Creditor for the payment of the Borrower Obligations
may be sold, exchanged, waived, surrendered or released.  Except as required by
applicable law, no Guaranteed Creditor shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in Section 8.01 or any
property subject thereto.

 

Section 8.04.                             Guarantee Absolute and Unconditional. 
To the fullest extent permitted by applicable law, the MLP hereby (i) waives
diligence, presentment, demand of payment, notice of intent to accelerate,
notice of acceleration, notice of acceptance, filing of claims with a court in
the event of the merger, insolvency or bankruptcy of the Borrower or the MLP,
and all demands and notices whatsoever, (ii) acknowledges that any agreement,
instrument or document evidencing the MLP Obligations may be transferred and
that the benefit of its obligations hereunder shall extend to each holder of any
agreement, instrument or document evidencing the MLP Obligations without notice
to them and (iii) covenants that the MLP Obligations will not be discharged
except by complete performance thereof.  The MLP further agrees that to the
fullest extent permitted by applicable law, if at any time all or any part of
any payment theretofore applied by any Person to any of the MLP Obligations is,
or must be, rescinded or returned for any reason whatsoever, including without
limitation, the insolvency, bankruptcy or reorganization of the MLP, such MLP
Obligations shall, to the extent that such payment is or must be rescinded or
returned, be deemed to have continued in existence notwithstanding such

 

46

--------------------------------------------------------------------------------


 

application, and the MLP Obligations shall continue to be effective or be
reinstated, as the case may be, as though such application had not been made.

 

To the fullest extent permitted by applicable law, the obligations of the MLP
under this guarantee shall be as aforesaid full, irrevocable, unconditional and
absolute and shall not be impaired, modified, discharged, released or limited by
any occurrence or condition whatsoever, including, without limitation, (i) any
compromise, settlement, release, waiver, renewal, extension, indulgence or
modification of, or any change in, any of the obligations and liabilities of the
Borrower or the MLP contained in any of the Borrower Obligations or this
Agreement, (ii) any impairment, modification, release or limitation of the
liability of the Borrower, the MLP or any of their estates in bankruptcy, or any
remedy for the enforcement thereof, resulting from the operation of any present
or future provision of any applicable bankruptcy law, as amended, or other
statute or from the decision of any court, (iii) the assertion or exercise by
the Borrower or the MLP of any rights or remedies under any of the Borrower
Obligations or this Agreement or their delay in or failure to assert or exercise
any such rights or remedies, (iv) the assignment or the purported assignment of
any property as security for any of the Borrower Obligations, including all or
any part of the rights of the Borrower or the MLP under this Agreement, (v) the
extension of the time for payment by the Borrower or the MLP of any payments or
other sums or any part thereof owing or payable under any of the terms and
provisions of any of the Borrower Obligations or this Agreement or of the time
for performance by the Borrower or the MLP of any other obligations under or
arising out of any such terms and provisions or the extension or the renewal of
any thereof, (vi) the modification or amendment (whether material or otherwise)
of any duty, agreement or obligation of the Borrower or the MLP set forth in
this Agreement, (vii) the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets, marshaling
of assets and liabilities, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors, reorganization, arrangement, composition or
readjustment of, or other similar proceeding affecting, the Borrower or any of
the MLP or any of their respective assets, or the disaffirmance of any of the
Borrower Obligations, or this Agreement in any such proceeding, (viii) the
release or discharge of the Borrower or the MLP from the performance or
observance of any agreement, covenant, term or condition contained in any of
such instruments by operation of law, (ix) the unenforceability of any of the
Borrower Obligations or this Agreement, (x) any change in the name, business,
capital structure, corporate existence, or ownership of the Borrower or the MLP,
or (xi) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, a surety or the MLP.

 

Section 8.05.                             Reinstatement.  To the maximum extent
permitted by applicable law, the guarantee contained in Section 8.01 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the MLP, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
the MLP or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

Section 8.06.                             Payments.  The MLP hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim and without deduction for any

 

47

--------------------------------------------------------------------------------


 

taxes and in immediately available funds and in dollars at the Administrative
Agent’s payment office at the address provided in Section 10.01 of this
Agreement.

 

ARTICLE IX
The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
wilful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone

 

48

--------------------------------------------------------------------------------


 

and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a Lender and a commercial bank with an
office in New York, New York and having a combined capital and surplus of at
least $500,000,000, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

None of the Syndication Agent, the Co-Documentation Agents or the Co-Managing
Agents shall have any duties, responsibilities or liabilities under this
Agreement or the other

 

49

--------------------------------------------------------------------------------


 

Loan Documents other than their duties, responsibilities and liabilities in
their capacity as Lenders hereunder.

 

ARTICLE X
Miscellaneous

 

Section 10.01.                       Notices.

 

(a)                                  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower or the MLP, to it at
One Valero Way, San Antonio, Texas 78249-1112, Attention of Senior Vice
President and Chief Financial Officer (Telecopy No. (210) 345-3629);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, 8th
Floor, Houston, Texas 77002, Attention of Maria Arreola (Telecopy No. (713)
750-2228); and

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 10.02.                       Waivers; Amendments.  (a) No failure or
delay by the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

50

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 Neither this Agreement nor the Subsidiary
Guaranty nor any provision hereof or thereof may be waived, amended or modified
(except as expressly set forth herein or therein) except pursuant to an
agreement or agreements in writing entered into by the Borrower, the MLP and the
Required Lenders or by the Borrower, the MLP and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change
Section 2.15(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v) waive
or amend Section 4.01 or release any Guarantor (except as set forth in the
Subsidiary Guaranty), without the written consent of each Lender or (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

 

Section 10.03.                       Expenses; Indemnity; Damage Waiver. 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the

 

51

--------------------------------------------------------------------------------


 

Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable not later than 5 Business Days after written demand therefor.

 

Section 10.04.                       Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

52

--------------------------------------------------------------------------------


 

(A)                              the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)                                the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 10.03).  Any assignment or

 

53

--------------------------------------------------------------------------------


 

transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04(b), 2.15(d) or 10.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also

 

54

--------------------------------------------------------------------------------


 

shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.15(c) as though it
were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.12 or Section 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14(e) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 10.05.                       Survival.  All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid.  The provisions of Sections 2.12, 2.13,
2.14 and 10.03 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration and termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.06.                       Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other required parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

55

--------------------------------------------------------------------------------


 

Section 10.07.                       Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.08.                       Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or the MLP against any of and all the obligations of the
Borrower or the MLP now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 10.09.                       Governing Law; Jurisdiction; Consent to
Service of Process.  (a) This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)                                 The Borrower and the MLP each hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)                                  The Borrower and the MLP each hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

56

--------------------------------------------------------------------------------


 

Section 10.10.                       WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11.                       Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 10.12.                       Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower.  For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.13.                       Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the

 

57

--------------------------------------------------------------------------------


 

“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

Section 10.14.                       Limitation of Liability.  Neither the
General Partner nor the general partner(s) of the MLP shall be liable for
(a) the obligations of the Borrower under this Agreement or (b) the obligations
of the MLP under this Agreement, including in each case, without limitation, by
reason of any payment obligation imposed by governing state partnership statutes
and any provision of the applicable limited partnership agreement of the
Borrower or the MLP that requires such General Partner or general partner(s), as
the case may be, to restore a capital account deficit.

 

Section 10.15.                       USA PATRIOT Act.  Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

VALERO LOGISTICS OPERATIONS, L.P.

 

 

 

By:

Valero GP, Inc., its General Partner

 

 

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Steven A. Blank

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

VALERO L.P.

 

 

 

By:

Riverwalk Logistics, L.P., its General

 

 

Partner

 

 

 

By:

Valero GP, LLC, its General Partner

 

 

 

 

By:

/s/ Steven A. Blank

 

 

Steven A. Blank

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent

 

 

 

 

 

By

/s/ Robert Traband

 

 

Name: Robert Traband

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, individually and as
Syndication Agent

 

 

 

 

 

By

/s/Gary B. Wenslow

 

 

Name: Gary B. Wenslow

 

 

Title:  Associate Director

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK (USA),
individually and as Co-Documentation Agent

 

 

 

 

 

By

/s/ Takahiko Ueda

 

 

Name: Takahiko Ueda

 

 

Title:  Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, individually and as

 

Co-Documentation Agent

 

 

 

 

 

By

/s/ Linda M. Stephens

 

 

Name: Linda M. Stephens

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc

 

individually and as Co-Documentation Agent

 

 

 

 

 

By

/s/ Patty Dundee

 

 

Name: Patty Dundee

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC., individually and as Co-
Documentation Agent

 

 

 

 

 

By

/s/ William E. Zarrett

 

 

Name: William E. Zarrett

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, individually and as Co-
Documentation Agent

 

 

 

 

 

By

/s/ David Edge

 

 

Name: David Edge

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
individually and as Managing Agent

 

 

 

 

 

By

/s/ Kelton Glasscock

 

 

Name: Kelton Glasscock

 

 

Title:  Vice-President & Manager

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE HYPO-UND VEREINSBANK

 

AG, NEW YORK BRANCH, individually and as

 

Managing Agent

 

 

 

 

 

By

/s/ Yoram Dankner

 

 

Name: Yoram Dankner

 

 

Title:  Managing Director

 

 

 

 

 

By

/s/ Shannon Batchman

 

 

Name: Shannon Batchman

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

individually and as Managing Agent

 

 

 

 

 

 By

/s/ David A. Buck

 

 

Name: David A. Buck

 

 

Title:  Senior Vice President

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually and as

 

Co-Agent

 

 

 

 

 

By

/s/ Claire Liu

 

 

Name: Claire Liu

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, individually and as

 

Co-Agent

 

 

 

 

 

By

/s/ Mark A. Cox

 

 

Name: Mark A. Cox

 

 

Title:  Director

 

 

 

By

/s/ Larry Robinson

 

 

Name: Larry Robinson

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, individually

 

and as Co-Agent

 

 

 

 

 

By

/s/ Phillipe Soustra

 

 

Name: Phillipe Soustra

 

 

Title:  Executive Vice President

 

 

 

 

 

By

/s/ Olivier Andenaro

 

 

Name: Olivier Andenaro

 

 

Title:  Managing Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually and as

 

Co-Agent

 

 

 

 

 

By

/s/ Simon D. Walker

 

 

Name: Simon D. Walker

 

 

Title:  Attorney-In-Fact

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually and as
Co-Agent

 

 

 

 

 

By

/s/ M. A. Tribolet

 

 

Name: M. A. Tribolet

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS BANK, FSB

 

 

 

 

 

By

/s/ Janine M. Shugan

 

 

Name: Janine M. Shugan

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By

/s/ Witfred V. Saint

 

 

Name: Witfred V. Saint

 

 

Title:  Director, Banking Product Services, US

 

 

 

By

/s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title:  Director, Banking Product Services US

 

 

 

--------------------------------------------------------------------------------


 

 

BANK HAPOALIM B.M.

 

 

 

 

 

By

/s/ Lenroy Hackett

 

 

Name: Lenroy Hackett

 

 

Title:  First Vice President

 

 

 

 

 

By

/s/ Marc Bosc

 

 

Name: Marc Bosc

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By

/s/ D. G. Mills

 

 

Name: D. G. Mills

 

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------

 